Citation Nr: 1419640	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2013, the Veteran appeared at a Board hearing at the RO before the undersigned.  A transcript is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in January 2013.  At the examination and since, the Veteran has reported frequent flare-ups of back pain which result in additional functional limitations.  However, the VA examination report did not include reports as to the degree of further limitation of motion, during flare-ups.  VA is required to provide examinations that provide this information.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the current severity of his low back disability.  

The examiner should report the ranges of motion in the thoracolumbar spine in degrees. 

The examiner should also determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain. 

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.  This information is required by VA regulations as interpreted by the courts.

The Veteran is competent to report limitations during flare-ups.

The examiner should note whether the Veteran has experienced any episodes of physician prescribed bed rest for treatment of his back disability.

The examiner should also determine if there is a pelvic tilt resulting from the low back disability and if there is any resulting leg length discrepancy.

The examiner should also address the question of any neurological manifestations of the low back disability and the severity thereof.

The examiner should provide reasons for any opinions rendered.  A copy of the claims file should be provided to the examiner for review. 

2.  If the decision remains adverse to the Veteran, then issue a supplemental statement of the case; before returning the appeal to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

